Matter of 200 E. 62nd Owner LLC v Central Interiors Inc. (2019 NY Slip Op 04763)





Matter of 200 E. 62nd Owner LLC v Central Interiors Inc.


2019 NY Slip Op 04763


Decided on June 13, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2019

Friedman, J.P., Richter, Tom, Gesmer, Moulton, JJ.


9607 160665/16 9606

[*1]In re 200 East 62nd Owner LLC, Petitioner-Respondent,
vCentral Interiors Inc., Respondent-Appellant.


Hollander Law Group, PLLC, Great Neck (Michael R. Strauss of counsel), for appellant.
Duane Morris LLP, New York (Frederick Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Nancy M. Bannon, J.), entered July 12, 2018, bringing up for review an order, same court and Justice, entered on or about June 29, 2018, which, sua sponte, confirmed the report of a judicial hearing officer calculating the amount of reasonable attorneys' fees due after inquest, unanimously affirmed, without costs. Appeal from the June 29, 2018 order, dismissed, without costs, as subsumed in the appeal from the judgment.
The findings of the judicial hearing officer, made upon reference after respondent's default, are "substantiated by the record" and should not be disturbed (Freedman v Freedman, 211 AD2d 580, 580 [1st Dept 1995]). As no appeal lies from the previous orders that were entered on default (CPLR 5511), respondent's challenge to the judgment entered after inquest brings up for review only matters treated at the inquest (Lehman Bros. Holdings, Inc. v Matt, 34 AD3d 290, 291 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2019
CLERK